PER CURIAM.
This matter came on to be heard on the writ of habeas corpus previously issued and the return filed thereto and it appearing from the return that the petitioner has not been afforded a hearing in the manner contemplated by Section 947.23, Florida Statutes 1957, F.S.A., it is, therefore, ordered that the petitioner be discharged 31 December 1959 unless the Parole Commission meanwhile grants the petitioner a hearing in the manner prescribed by law and consequent upon the hearing determines that his parole should be revoked. See Jackson v. Mayo, Fla., 73 So.2d 881.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.